DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 20 is cancelled.
Allowable Subject Matter
5.          Claims 1-19 are allowed.
6.	Regarding Claim 1, Ogura (US 20010054780) discloses placing an antenna element between a top mold core and a first bottom mold core (Figure 1, [0058], antenna element-3 molding die-4 with top and bottom portion 4a and 4b); injecting molding material into a first mold cavity defined by at least the top mold core (Figure 1, [0059], Ogura has a mold cavity defined by the top and bottom portion), Ogura et. al. didn’t explicit disclose that top portion and the bottom portion used to form separate parts of the resin product. Nishio et. al (US 6244653) discloses top mold core/die thereby forming the outside shape of the resin molded window body-2 and the bottom mold core/die 8 (8a and 8b) for forming the inside shape of the window body 2 (col 8, line 15-20, line 25-36). Ogura’s modified by Nishio’s injection step discloses that injecting molding material to form a top portion of a helical antenna housing and two opposite side portions of the helical antenna housing /i.e. outside surface of Nishio’s molded body (Figure 9, Nishio); Nishio further discloses once the window body-2 has cured, the bottom movable die 8 moved, by means of the sliding table, so that the second injection-molding step can be performed. In this second step, the molded window body-2 (held in the fixed die 7) is aligned with the movable die 8 (the second molding surface 8b) (Figure 9). Nishio injection molding step discloses that removing the first bottom mold core and placing a second bottom mold core, Ogura’s antenna element combined with Nishio’s second injection step thereby forming the inside shape of the window body 2/ bottom portion of the helical antenna housing (Figure 8-9, Nishio). Further, Lee discloses that Lee (20150214607) discloses a mold for forming an antenna cover with helical grooves in it which seems to show that the molded housing has the resulting protrusions (Figure 12, protrusions-125)  but  the above combination did  not disclose the at least one helical portion of the molding material creates at least one undercut feature that inhibits removal of the helical antenna housing from the top mold core which is novel and unobvious. 

Regarding Claims 3 and 8, Wu (US 20120088004) discloses that the limitation that helical antenna housing is adapted to remain in the top mold core (Orguza and Nishio) until the first sliding element and the second sliding element are moved away from the helical antenna housing (Figure 5-6, Wu) but did  not disclose the at least one helical portion of the molding material creates at least one undercut feature that inhibits removal of the helical antenna housing from the top mold core and one sliding element away from the helical antenna housing  to release the at least one undercut feature, thereby allowing the helical antenna housing to be removed from the top mold core, which are deemed to be  novel and unobvious. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20030145542.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741